UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
WILLIAM E. CULBERTH,

                      Plaintiff,
                                         MEMORANDUM & ORDER
          -against-                      18-CV-4796(JS)(AYS)

THE TOWN OF EAST HAMPTON NEW YORK,
FRANK TROTTA, BARRY JOHNSON,

                    Defendants.
----------------------------------X
APPEARANCES
For Plaintiff:      William E. Culberth, pro se
                    183 Hog Creek Road
                    East Hampton, New York 11937

For Defendants:       No appearances.

SEYBERT, District Judge:

          On August 23, 2018, pro se plaintiff William E. Culberth

(“Plaintiff”) filed a Complaint in this Court pursuant to 42 U.S.C.

§§ 1983 and 1985 against the Town of East Hampton New York, Frank

Trotta, and Barry Johnson (collectively, “Defendants”) together

with an application to proceed in forma pauperis.   For the reasons

that follow, the application to proceed in forma pauperis is DENIED

WITHOUT PREJUDICE AND WITH LEAVE TO RENEW UPON COMPLETION OF THE

COMPLETION OF THE AO 239 IN FORMA PAUPERIS APPLICATION FORM.

Alternatively, Plaintiff may remit the $400.00 filing fee.

          To qualify for in forma pauperis status, the Supreme

Court has long held that “an affidavit is sufficient which states

that one cannot because of his poverty pay or give security for
the costs [inherent in litigation] and still be able to provide

himself and dependents with the necessities of life.”                  Adkins v.

E.I. Du Pont De Nemours & Co., 335 U.S. 331, 339, 69 S. Ct. 85, 93

L. Ed. 43 (1948) (internal quotation marks and citations omitted).

Plaintiff’s application does not include sufficient information

for the Court to make such finding.               Although Plaintiff alleges

that he is unemployed, has not received any income in the past

twelve months, and has $40.00 in cash or in a savings account, he

reports regular monthly expenses in the sum of $30,000. (See In

Forma Pauperis Application, Docket Entry 2, ¶¶ 2-4, 6.)                       In

addition, Plaintiff reports to “own property in Vermont” but does

not specify the nature of the property or its value.                   Thus, the

Court is unable to conclude, based on the present application,

that Plaintiff is qualified to proceed in forma pauperis.

           Accordingly, Plaintiff’s application is DENIED WITHOUT

PREJUDICE TO A RENEWAL THEREOF UPON COMPLETION OF THE AO 239 IN

FORMA PAUPERIS APPLICATION FORM ANNEXED TO THIS ORDER.                 Under the

circumstances, Plaintiff can best set forth his current financial

position on the long form in forma pauperis application (AO 239).

Plaintiff is directed to either remit the $400.00 filing fee or to

each   complete   and   return   the       long    form   in   forma    pauperis

application (AO 239) within fourteen (14) days from the date of



                                       2
this Order.   Plaintiff is cautioned that a failure to timely comply

with this Order will lead to the dismissal of the Complaint without

prejudice and judgment will enter.

           The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is DENIED for the purpose

of any appeal.   See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).

           The Clerk of the Court is further directed to mail a

copy of this Memorandum and Order together with Form AO 239 to the

pro se Plaintiff.



                                       SO ORDERED.



                                       /s/ JOANNA SEYBERT______
                                       JOANNA SEYBERT, U.S.D.J.

Dated:   October   11 , 2018
         Central Islip, New York




                                   3
